Bruce, J.
(concurring specially). I concur in the result of the above opinion for the reason that I do not think that the defendant made a request after the arraignment for any further time to prepare for trial or to plead, and because I believe that the demurrer, if interposed, would have been unavailing. In other words, I think that the amended information charged an offense. I, however, am inclined to believe that permission to interpose such -demurrer should have been granted, and that the mere fact that the court asked the defendant the question: “Do you refuse to enter a flea at this time?” which was answered by, “Yes, sir,” — did not preclude the defendant from asking and insisting upon the right to file a demurrer. I think, in short, that there was error, but that under the state of the record it was error without prejudice.